Exhibit 10.3

 

Execution Version

 

ASSIGNMENT, ASSUMPTION AND AMENDMENT AGREEMENT

 

This Assignment, Assumption and Amendment Agreement (this “Agreement”) is made
as of November 5, 2018, by and among Easterly Acquisition Corp., a Delaware
corporation (the “Company”), Sirius International Insurance Group, Ltd., a
Bermuda exempted company (“Sirius”), and Continental Stock Transfer & Trust
Company, a New York corporation (the “Warrant Agent”).

 

WHEREAS, the Company and the Warrant Agent are parties to that certain Warrant
Agreement, dated as of July 29, 2015, and filed with the United States
Securities and Exchange Commission on August 10, 2015 (the “Existing Warrant
Agreement”);

 

WHEREAS, capitalized terms used herein, but not otherwise defined, shall have
the meanings given to such terms in the Existing Warrant Agreement;

 

WHEREAS, pursuant to the Existing Warrant Agreement, the Company issued
(i) 6,750,000 warrants to the Sponsor (collectively, the “Private Placement
Warrants”) to purchase shares of the Company’s common stock, par value $0.0001
per share (“Common Stock”) simultaneously with the closing of the Offering, at a
purchase price of $1.00 per Private Placement Warrant, with each Private
Placement Warrant being exercisable for one share of Common Stock and with an
exercise price of $11.50 per share, and (ii) 10,000,000 warrants to public
investors in the Offering (the “Public Warrants” and together with the Private
Placement Warrants, the “Warrants”) to purchase shares of Common Stock, with
each Public Warrant being exercisable for one share of Common Stock and with an
exercise price of $11.50 per share;

 

WHEREAS, on June 23, 2018, that certain Agreement and Plan of Merger (the
“Merger Agreement”) was entered into by and among Sirius, the Company and Sirius
Acquisitions Holding Company III, a Delaware corporation and a wholly owned
subsidiary of Sirius (“Merger Sub”);

 

WHEREAS, all of the Warrants are governed by the Existing Warrant Agreement;

 

WHEREAS, pursuant to the provisions of the Merger Agreement, Merger Sub will
merge with and into the Company with the Company surviving such merger as a
wholly owned subsidiary of Sirius (the “Merger”), and, as a result of the
Merger, the holders of Common Stock of Easterly shall become holders of Sirius’
common shares of par value U.S.$0.01 each (“Common Shares”);

 

WHEREAS, upon consummation of the Merger, as provided in Section 4.4 of the
Existing Warrant Agreement, the Public Warrants will no longer be exercisable
for shares of Common Stock but instead will be exercisable (subject to the terms
and conditions of the Existing Warrant Agreement as amended hereby) for Common
Shares;

 

WHEREAS, pursuant to Section 2 of that certain letter agreement, by and among
the Company, Sponsor and Sirius, dated as of June 23, 2018 (the “Sponsor
Letter”), upon consummation of the Merger the Private Placement Warrants will be
cancelled;

 

1

--------------------------------------------------------------------------------



 

WHEREAS, the Board of Directors of the Company has determined that the
consummation of the transactions contemplated by the Merger Agreement will
constitute a Business Combination (as defined in Section 3.2 of the Existing
Warrant Agreement);

 

WHEREAS, in connection with the Merger, the Company desires to assign all of its
right, title and interest in the Existing Warrant Agreement to Sirius and Sirius
wishes to accept such assignment; and

 

WHEREAS, Section 9.8 of the Existing Warrant Agreement provides that the Company
and the Warrant Agent may amend the Existing Warrant Agreement without the
consent of any Registered Holders for the purpose of curing any ambiguity, or
curing, correcting or supplementing any defective provision contained therein or
adding or changing any other provisions with respect to matters or questions
arising under the Existing Warrant Agreement as the Company and the Warrant
Agent may deem necessary or desirable and that the Company and the Warrant Agent
deem shall not adversely affect the interest of the Registered Holders.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows.

 

1.  Assignment and Assumption; Consent.

 

1.1  Assignment and Assumption.  The Company hereby assigns to Sirius all of the
Company’s right, title and interest in and to the Existing Warrant Agreement (as
amended hereby) as of the Effective Time (as defined in the Merger Agreement). 
Sirius hereby assumes, and agrees to pay, perform, satisfy and discharge in
full, as the same become due, all of the Company’s liabilities and obligations
under the Existing Warrant Agreement (as amended hereby) arising from and after
the Effective Time.

 

1.2  Consent.  The Warrant Agent hereby consents to the assignment of the
Existing Warrant Agreement by the Company to Sirius pursuant to Section 1.1
hereof effective as of the Effective Time, and the assumption of the Existing
Warrant Agreement by Sirius from the Company pursuant to Section 1.1 hereof
effective as of the Effective Time, and to the continuation of the Existing
Warrant Agreement in full force and effect from and after the Effective Time,
subject at all times to the Existing Warrant Agreement (as amended hereby) and
to all of the provisions, covenants, agreements, terms and conditions of the
Existing Warrant Agreement and this Agreement.

 

2.  Amendment of Existing Warrant Agreement.  The Company and the Warrant Agent
hereby amend the Existing Warrant Agreement as provided in this Section 2,
effective as of the Effective Time, and acknowledge and agree that the
amendments to the Existing Warrant Agreement set forth in this Section 2 are
necessary or desirable and that such amendments do not adversely affect the
interests of the Registered Holders.

 

2.1  Preamble.  The preamble on page one of the Existing Warrant Agreement is
hereby amended by deleting “Easterly Acquisition Corp., a Delaware corporation”
and replacing it with “Sirius International Insurance Group, Ltd., a Bermuda
exempted company limited”.  As a result

 

2

--------------------------------------------------------------------------------



 

thereof, all references to the “Company” in the Existing Warrant Agreement shall
be references to Sirius International Insurance Group, Ltd. rather than Easterly
Acquisition Corp.

 

2.2  Recitals.  The recitals on page one of the Existing Warrant Agreement are
hereby deleted and replaced in their entirety as follows:

 

“WHEREAS, on July 29, 2015,  Easterly Acquisition Corp. (“Easterly”) entered
into that certain Sponsor Warrants Purchase Agreement (the “Private Placement
Warrants Purchase Agreement”) with Easterly Acquisition Sponsor, LLC, a Delaware
limited liability company (the “Sponsor”), pursuant to which the Sponsor agreed
to purchase an aggregate of 6,250,000 warrants (or up to 6,925,000 warrants if
the Over-allotment Option (as defined below) in connection with the Offering (as
defined below) is exercised in full) simultaneously with the closing of the
Offering bearing the legend set forth in Exhibit B hereto (the “Private
Placement Warrants”) at a purchase price of one dollar ($1.00) per Private
Placement Warrant;

 

WHEREAS, pursuant to the Private Placement Warrants Purchase Agreement, in
connection with the Offering (including the partial exercise by the underwriters
of the Over-allotment Option in the Offering), the Sponsor purchased 6,750,000
Private Placement Warrants; and

 

WHEREAS, on August 4, 2015, Easterly consummated an initial public offering of
20,000,000 units, including 2,000,000 units pursuant to the underwriters’
partial exercise of their over-allotment option (collectively, the “Offering”),
each such unit comprised of one share of Common Stock (as defined below) and
half of one Public Warrant (as defined below) (the “Units”) and, in connection
therewith, issued and delivered 10,000,000 warrants to public investors in the
Offering (the “Public Warrants” and, together with the Private Placement
Warrants, the “Warrants”). Each whole Warrant entitled the holder thereof to
purchase one share of common stock of Easterly, par value $0.0001 per share,
(“Common Stock”), for $11.50 per share, subject to adjustment as described
herein.  Only whole warrants are exercisable.  A holder of the Public Warrants
will not be able to exercise any one-half of one Warrant unless it is combined
with another one-half of one Warrant; and

 

WHEREAS,  Easterly filed with the Securities and Exchange Commission (the
“Commission”) registration statements, No. 333-203975 and No. 333-205941, on
Form S-1 (together, the “Registration Statement”) and prospectus (the
“Prospectus”), for the registration, under the Securities Act of 1933, as
amended (the “Securities Act”), of the Units, the Public Warrants and the shares
of Common Stock included in the Units; and

 

WHEREAS, the Company, Easterly and Sirius Acquisitions Holding Company III, a
Delaware corporation and a wholly owned subsidiary of the Company (“Merger Sub”)
are parties to that certain Agreement and Plan of Merger, dated as of June 23,
2018 (the “Merger Agreement”), which, among other things, provides for the
merger of Merger Sub with and into Easterly with Easterly surviving such merger
as a wholly owned subsidiary of the Company (the “Merger”), and, as a result of
the Merger, the holders of Common Stock shall become holders of holders of the
Company’s common

 

3

--------------------------------------------------------------------------------



 

shares of par value U.S.$0.01 each (“Common Shares”) with each share of Common
Stock exchanged for a fraction of a Common Share at the Exchange Ratio (as
defined in the Merger Agreement); and

 

WHEREAS, on November 5, 2018, Easterly, the Company and the Warrant Agent
entered into an Assignment, Assumption and Amendment Agreement (the “Warrant
Assumption Agreement”), pursuant to which Easterly assigned this Agreement to
the Company and the Company assumed this Agreement from Easterly; and

 

WHEREAS, pursuant to the Merger Agreement, the Warrant Assumption Agreement and
Section 4.4 of this Agreement, effective as of the Effective Time (as defined in
the Merger Agreement), Warrants will no longer be exercisable for shares of
Common Stock but instead will be exercisable (subject to the terms and
conditions of this Agreement) for Common Shares; and

 

WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company,
and the Warrant Agent is willing to so act, in connection with the issuance,
registration, transfer, exchange, redemption and exercise of the Warrants; and

 

WHEREAS, the Company desires to provide for the form and provisions of the
Warrants, the terms upon which they shall be issued and exercised, and the
respective rights, limitation of rights, and immunities of the Company, the
Warrant Agent, and the holders of the Warrants; and

 

WHEREAS, all acts and things have been done and performed which are necessary to
make the Warrants, when executed on behalf of the Company and countersigned by
or on behalf of the Warrant Agent, as provided herein, the valid, binding and
legal obligations of the Company, and to authorize the execution and delivery of
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:”

 

2.3  Reference to Common Shares.  All references to “Common Stock” or “shares of
Common Stock” in the Existing Warrant Agreement (including all Exhibits thereto)
(except for the references in the amended and restated recitals set forth above
in Section 2.2) shall mean “Common Shares”.

 

2.4  Detachability of Warrants.  Section 2.4 of the Existing Warrant Agreement
is hereby deleted and replaced with the following:

 

“[INTENTIONALLY OMITTED]”

 

Except that the defined terms “Business Day” and “Over-allotment Option” set
forth therein shall be retained for all purposes of the Existing Warrant
Agreement.

 

2.5  Warrant Price.  The first sentence of Section 3.1 of the Existing Warrant
Agreement is hereby deleted and replaced with the following:

 

4

--------------------------------------------------------------------------------



 

“Each whole Warrant shall, when countersigned by the Warrant Agent, entitle the
Registered Holder thereof, subject to the provisions of such Warrant and of this
Agreement, to purchase from the Company a fraction of a Common Share equal to
the Exchange Ratio at the price per Common Share of (x) $11.50 divided by
(y) the Exchange Ratio, subject to the adjustments provided in Section 4 hereof
and in the last sentence of this Section 3.1.”

 

2.6  Duration of Warrants.  Section 3.2 of the Existing Warrant Agreement is
hereby deleted and replaced with the following:

 

“3.2  Duration of Warrants.  A Warrant may be exercised only during the period
(the “Exercise Period”) commencing on the date that is thirty (30) days after
the consummation of the transactions contemplated by the Merger Agreement (a
“Business Combination”), and terminating at 5:00 p.m., New York City time on the
earlier to occur of: (x) the date that is five (5) years after the date on which
the Business Combination is completed, (y) the liquidation of the Company, or
(z) other than with respect to the Private Placement Warrants, the Redemption
Date (as defined below) as provided in Section 6.2 hereof (the “Expiration
Date”); provided, however, that the exercise of any Warrant shall be subject to
the satisfaction of any applicable conditions, as set forth in subsection 3.3.2
below, with respect to an effective registration statement.  Except with respect
to the right to receive the Redemption Price (as defined below) in the event of
a redemption (as set forth in Section 6 hereof), each Warrant not exercised on
or before the Expiration Date shall become void, and all rights thereunder and
all rights in respect thereof under this Agreement shall cease at 5:00 p.m. New
York City time on the Expiration Date. The Company in its sole discretion may
extend the duration of the Warrants by delaying the Expiration Date; provided,
that the Company shall provide at least twenty (20) days prior written notice of
any such extension to Registered Holders of the Warrants and, provided further
that any such extension shall be identical in duration among all the Warrants.”

 

2.7  Issuance of shares of Common Stock on Exercise.  The third-to-last sentence
of Section 3.3.2 of the Existing Warrant Agreement is hereby deleted.

 

2.8  Redemption.  Section 6.1 of the Existing Warrant Agreement is hereby
deleted and replaced with the following:

 

“6.1  Redemption.  Subject to Section 6.4 hereof, not less than all of the
outstanding Warrants may be redeemed, at the option of the Company, at any time
while they are exercisable and prior to their expiration, at the office of the
Warrant Agent, upon notice to the Registered Holders of the Warrants, as
described in Section 6.2 below, at the price of $0.01 per Warrant (the
“Redemption Price”), provided that the last sales price of a Common Share
reported has been at least (x) $18.00 divided by (y) the Exchange Ratio,
(subject to adjustment in compliance with Section 4 hereof), on each of twenty
(20) trading days within the thirty (30) trading-day period ending on the third
Business Day prior to the date on which notice of the redemption is given and
provided that there is an effective registration statement covering the shares
of Common Stock issuable upon exercise of the Warrants, and a current prospectus
relating thereto, available throughout the 30-day Redemption Period (as defined
in Section 6.2 below) or the

 

5

--------------------------------------------------------------------------------



 

Company has elected to require the exercise of the Warrants on a “cashless
basis” pursuant to subsection 3.3.1.”

 

2.9  Notice.  The address for notices to the Company set forth in Section 9.2 of
the Existing Warrant Agreement is hereby amended and restated in its entirety as
follows:

 

“Sirius International Insurance Group, Ltd.
14 Wesley Street, 5th Floor

Hamilton HM11 Bermuda
Attention:        Gene Boxer
Email:              Gene.Boxer@siriusgroup.com “

 

3.  Miscellaneous Provisions.

 

3.1  Effectiveness of Warrant.  Each of the parties hereto acknowledges and
agrees that the effectiveness of this Agreement shall be expressly subject to
the occurrence of the Merger (as defined in the Merger Agreement) and shall
automatically be terminated and shall be null and void if the Merger Agreement
shall be terminated for any reason.

 

3.2  Successors.  All the covenants and provisions of this Agreement by or for
the benefit of Sirius or the Warrant Agent shall bind and inure to the benefit
of their respective successors and assigns.

 

3.3  Severability.  This Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Agreement or of any other term or provision
hereof.  Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.

 

3.4  Applicable Law.  The validity, interpretation and performance of this
Agreement shall be governed in all respects by the laws of the State of New
York, without giving effect to conflict of law principles that would result in
the application of the substantive laws of another jurisdiction. The parties
hereby agree that any action, proceeding or claim against a party arising out of
or relating in any way to this Agreement shall be brought and enforced in the
courts of the State of New York or the United States District Court for the
Southern District of New York, and irrevocably submits to such jurisdiction,
which jurisdiction shall be exclusive. Each of the parties hereby waives any
objection to such exclusive jurisdiction and that such courts represent an
inconvenient forum.

 

3.5  Examination of the Warrant Agreement.  A copy of this Agreement shall be
available at all reasonable times at the office of the Warrant Agent in the
Borough of Manhattan, City and State of New York, for inspection by the
Registered Holder of any Warrant. The Warrant Agent may require any such holder
to submit his Warrant for inspection by it.

 

3.6  Counterparts.  This Agreement may be executed in any number of original or
facsimile counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

 

6

--------------------------------------------------------------------------------



 

3.7  Effect of Headings.  The section headings herein are for convenience only
and are not part of this Agreement and shall not affect the interpretation
thereof.

 

3.8  Entire Agreement.  This Agreement and the Existing Warrant Agreement, as
modified by this Agreement, constitutes the entire understanding of the parties
and supersedes all prior agreements, understandings, arrangements, promises and
commitments, whether written or oral, express or implied, relating to the
subject matter hereof, and all such prior agreements, understandings,
arrangements, promises and commitments are hereby canceled and terminated.

 

[Remainder of page intentionally left blank.]

 

7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Sirius, Easterly, and Merger Sub have duly executed this
Agreement, all as of the date first written above.

 

 

EASTERLY ACQUISITION CORP.

 

 

 

 

By:

 

/s/ Avshalom Kalichstein

 

 

Name:

Avshalom Kalichstein

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

SIRIUS INTERNATIONAL INSURANCE GROUP, LTD.

 

 

 

 

 

By:

 

/s/ Allan L. Waters

 

 

Name:

Allan L. Waters

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

CONTINENTAL STOCK TRANSFER & TRUST COMPANY

 

 

 

 

 

By:

 

/s/ Erika Young

 

 

Name:

Erika Young

 

 

Title:

Vice President

 

[Signature page to Assignment, Assumption and Amendment Agreement]

 

--------------------------------------------------------------------------------